              Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 1 of 11


                                                                                               u.   foltm~J;?RT
                                                                                          EASTERN DISTRICT ARKANSAS

                         IN THE UNITED STATES DISTRICT COURT         OCT 2 0 2020
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION          JAMES W. McCORMACK, CLERK
                                                                                    By:                ~          DEPCLERK
IDA JOHNSON, and
IDA DO MY STUFF CLEANING, LLC                                                               PLAINTIFFS

Vs.                             cAsENo.       t{:20-e:.v-- 12.53 - LPR
ABF FREIGHT SYSTEM, INC.                                                                   DEFENDANT

                                           COMPLAINT

         Now comes the Plaintiff, Ida Johnson, by and through her counsel Lloyd W. "Tre'", and

for her Complaint states:

         1.      Plaintiff Ida Johnson is an individual resident of Pulaski County Arkansas.

         2.      Plaintiff Ida Do My Stuff Cleaning LLC is a domestic limited liability company

organized under the laws of the State of Arkansas. Ida Do is wholly owned by one member, Ida

Johnson.

         3.      Defendant ABF Freight System, Inc. is a domestic for profit corporation organized

under the laws of the State of Arkansas. Service may be obtained by serving the agent for service

of process, the Corporation Service Company at 300 S. Spring St., Suite 900, Little Rock AR

72201.

         4.      The events complained of herein occurred in Pulaski County Arkansas.

         5.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(l).

         6.      This Court has jurisdiction to hear this matter pursuant to 28 U .S.C. §1331 and 28

u.s.c. §1367.
I.       Facts

         7.      Ida Johnson was initially contracted for janitorial services by Mr. Jim Franklin,

shop manager, on December 22, 2009.
                                                   This case assigned to District Judg_e            R\Alo~sk}
                                                                                          r_,,...
                                                   and to Magistrate Judge-..a.H~o.:oLr...... 5 ' - - - - - - -
             Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 2 of 11




        8.       In January 2010, Mr. Franklin attempted to kiss Ms. Johnson. She rebuffed his

advances, and explained that she was married and not interested in him. Mr. Franklin apologized

to her and never repeated his behavior toward her.

        9.       The parties entered into a contract for cleaning services in 2011. See attached

Exhibit #1.

        10.      That contract provided that either party must give 90-days notice to terminate the

contract.

        11.      Sometime in early 2018, Mr. Franklin was promoted and moved to their Fort

Smith facility. Shortly thereafter, David Haley took over as shop manager-which is when

things changed.

        12.      By May 2018, the new supervisor, Mr. Allen, told her that he didn't want the

Plaintiff to clean his office anymore. He stated that he didn't "like the smell you leave behind

you".

        13.     Plaintiff pressed him for what he meant and he went on to say that "you people

just smell different than what we do".

        14.     When she again asked to whom he was referring, he stated, "you know, black

people."

        15.     After being unable to immediately report the incident to Mr. Haley, Ida contacted

Mr. Jim Franklin to advise him of the issue. Someone overheard her speaking by phone to Mr.

Franklin, and advised Mr. Haley of same. She was then called into Mr. Haley's office. He

harshly advised her that he was only a contract employee and her contract could be ended "in a

heartbeat". He went on to tell her that it would be in her best interest to not report incidents to

Jim Franklin, and reminded her that Arkansas is a "no-fault" state.
          Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 3 of 11




        16.    A few weeks later, Mr. Haley instructed her that her list of cleaning duties had been

increased, materially changing the terms of the controlling contract. When she inquired as to

whether her pay would increase, Mr. Haley told her that she would perform the added duties

without an increase in her contract, or they would find someone who would.

        17.    Shop hands were washing a truck and sprayed Plaintiff down with the water hose.

A supervisor witnessed the incident and commented to Ida that all the shop hand act like kids. She

went to speak with Mr. Haley about it and he told her he would visit with her when he had time.

He didn't visit with her before leaving work that day and she left a note on his desk reminding him

that she wanted to visit with him. He avoided visiting with her and went on vacation.

        18.    Sometime in June 2019, she arrived at work to find paper, soda cans, cups, glass

bottles, leaves throughout the hallway, and the rope she refers to as a noose.

        19.    When he returned from vacation, Mr. Haley called her in and asked what the hell

her problem was. Before she could respond, he stepped out of the room and returned with his

supervisor, Mr. Milk. Ida explained that she was needing to speak with him to ask him to address

the racial and sexual harassment situation she was dealing with. Mr. Haley told her that "it was all

in my head and things were getting out of hand with me. I needed to get myself together and go

on before I be gone."

       20.     Ida commented that they have the upper hand because they are white. Mr. Haley

replied, "yes, they do! Now you have a choice-dean it up and go about your day or file formal

complaint." He went on to advise her against filing a complaint, advising her to just "let it go".

       21.     Early 2020, another supervisor, Mr. Smitty, began stopping her to tell her

inappropriate jokes, typically of a sexual nature. She repeatedly asked that he stop but his behavior
         Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 4 of 11




and comments continued. She eventually spoke with Mr. Haley about it and he advised that he

would "talk to him about it".

       22.     Another incident occurred when she was cleaning an area and two employees she

identifies as Mike Abbott and Mr. Joseph began watching a YouTube video on Mr. Abbott's

personal cell phone. The video was a white police officer who stopped a black man, and repeatedly

used racial slurs during the stop. When she asked why they were playing the video in her presence,

Mr. Abbott "got up like he was going to hit me". Joseph caller her a "black bitch" and asked why

she was in the room. Mr. Abbott said, "Nigger, I will do what the hell I want to do. Quit, nigger."

When the incident was reported to Mr. Haley, he called both Ida and Mr. Abbott into his office.

Ida explained her side of the story and Mr. Abbott never said a word.

       23.     The next day, Ida was called back to Mr. Haley's office where he asked her what

she wanted him to do about yesterday's incident. Before she could reply, he again reminded her

that she was not an ABF employee, simply a contract worker, and again strongly advised her

against filing a formal complaint. Thereafter, Mr. Abbott would routinely call her names, use

racial slurs toward her, and curse her when he saw her. She says that he routinely followed her

around in the building to bully and harass her.

       24.    It was also during this time that someone began leaving messages in human

excrement on the walls. The messages said, "Nigger go away! ! Who are you going to tell!"

       25.    She was also accosted by an ABF employee after she had agreed to clean his home

as a side job. When he crune to the facility to pay her, he slapped her on the butt when he handed

her the check and he reeked of alcohol.

       26.    Plaintiff also indicated that she was sexually harassed as she walked past groups of

men in the facility and they would comment about whether she was good in bed, how she was
            Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 5 of 11




walking (throwing that thing.. ), and that "once you go black, you never go back." And comments

about how of course Ms. Ida likes money; all blacks like money.

       27.      She also had an incident with an individual named Virgil who approached her and

asked "why do you blacks always play the victim and all the white are responsible." Around the

same time, Virgil and a black employee almost got into a physical altercation. Ida got between

them to prevent it. This resulted in Virgil getting in her face and saying, "Black bitch, I did not

need your help. I am tired of you people! You need to be at home having babies or mopping floors

somewhere else."

       28.     One of Ida's employees, who was an African American man, who assisted her in

cleaning was constantly called "Bubba" rather than by his given name.

       29.     Another employee of ABF named Dewayne told her to take her black ass and find

a new job. When she and Dewayne were called to Mr. Haley's office, Dewayne apologized and

then hugged her and walked out of the office. Shortly thereafter, Dewayne spoke to her again

asking, "Nigger, when are you leaving?"

       30.     Ida began altering her work hours to avoid dealing with the harassment. She has

text messages from Mr. Haley who refused to write up an incident report when she injured her

shoulder.

       31.     When COVID arrived in the spring of 2020, she was tested and quarantined for two

weeks. Mr. Haley refused to let her return and had already hired a replacement.

       32.     The Defendant's termination of the contract violated the terms of the contract.

                                        COUNTI
                                 BREACH OF 42 U.S.C. §1981

       33.     Plaintiffs restate and incorporate the preceding paragraphs as if set forth herein

verbatim.
            Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 6 of 11




        34.       Plaintiffs had an existing contractual relationship with the Defendant.

        35.       The Defendant terminated the Plaintiffs' contract on the basis of her race.

        36.       This adverse action by the Defendant caused the Plaintiffs to be unable to enjoy

the terms of the contract in question due to Ms. Johnson's race.

        37.       The Defendant's racially motivated actions have proximately caused damages to

the Plaintiffs.

                                           COUNT!
                                      BREACH OF CONTRACT

        38.       Plaintiffs restate and incorporate the preceding paragraphs as if set forth herein

verbatim.

        39.       The parties entered into a contract.

        40.       Plaintiffs perfonned all aspects of the contract.

        41.       The Defendant breached the contract by changing the Plaintiffs' cleaning

responsibilities, and by not giving the Plaintiffs 90-days notice to end the contract.

        42.       As a result of the Defendant's breach, the Plaintiffs have been damaged.

        WHEREFORE, Plaintiffs prays compensatory damages in an amount sufficient to

compensate her for the damages sustained due to the Defendant's actions, in excess of the

minimum amount for Federal Diversity of Citizenship Jurisdiction ($75,000), punitive damages in

excess of the minimum amount for Federal Diversity of Citizenship Jurisdiction ($75,000),

attorney's fees, costs, and all other just and proper relief.

       Respectfully Submitted:




                                                         Lloy~075
                                                         The Brad Hendricks Law Firm
         Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 7 of 11




                                                    SOOC Pleasant Valley Drive
                                                    Little Roe~ AR 72227
                                                    Phone S01-221-0444 Fax S01-661-0196
                                                    Email: tkichens(@bradhendricks.com




                                       VERIFICATION

       I have read the above and foregoing and i!.Ji true and correct to the best of my knowledge
and belief. Wherein I set my hand and seal this _lS_ day of ~ ~ r , 2020.


                                                   ba~2
                                                    Ida Johnson     ----··


STATE OF ARKANSAS            )
                             )§§
COUNTY OF PULASKI            )

        Sworn to and subscribed before me, a Notary Public, on this~ day of ~ r ,
2020.




                                                   My Commission Expires:

                                                       Oil l~J,iy~
                                                                      ROBING. MORGAN
                                                                   MY COM111SS10N t 1&7911
                                                                   EXPI&: Flllrully 10,IID24
                                                                       Sib
            Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 8 of 11




Ida Do My Stuff Cleaning LLC
10709 Excalibur DR
Little Rock AR 72209
501-247-7180 cell
501-562-6993 off ice
501-565-1926 fax




                   This is a renewal for janitorial service agreement between
                            AB F Freight System, Inc
                              3100 Springhill Drive
                                N. Little Rock. AR
                               501-945-9874- office




       Service too be prefrom seven days a week for three years with a 10% pay raise
         Each year beginning 1/25/2011 thou 1/25/ 2014.




                                         EXHIBIT

                                   I        I
             Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 9 of 11




Ida Do My Stuff Cleaning LLC
10709 Excalibur DR
Little Rock AR 72209
501-247-7180 cell
501-562-6993 office
501-565-1926 fax
Vendor-




                   This is a renewal for janitorial service agreement between
                            AB F Freight System, Inc
                              3100 Springhill Drive
                                N. Little Rock. AR
                               501-945-9874- office




       Service too be prefrom seven days a week for three years with a 10% pay raise
         1/25/2011 thou 1/25/2014 ~ "       f # ~ J ~'/ ,'t/        A l.fk,rn Q/-:tJP~   Re:~ue......:, -..1.Y\.le.-S.

                                                          1/!1-~ par1--,1 s rn ~or 9 / \,' < q O       o\~
                                          ,.d({!         /\) c4-- 7L:: ½ 'I lt, 'I-
                                                                               j
                                                                                            ---~--
                  Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 10 of 11




                                                    Cleaning/ Supplies




A BF Freight System will furnish all materials equipment necessary to perform required
cleaning services. Toilet tissue, hand soap, paper towels, mops, disinfectant, trash cans liner
ECT.




                  Contract Vendor/ Protection of work and property agreement

10. Vendor agrees to purchase and maintain bond insurance, general liability and workman's
compensation. Contractor shall not subcontract any of the services specified in this agreement.
Vendor shall take all necessary precautions to prevent the theft or damage of materials, tools,
equipment, personal property and any other items from the building being serviced. Only
assigned employees will or should have access to facility during work hours only. All personnel
will be in Ida! Do my stuff uniforms'. Employees are not permitted to use computer equipment
or telephones. No drinking/illegal drug allowed on client property all employees will be
background check & random drug tested. Any employee violating these guidelines we will help to
prosecuted to the flush under state law. $2,900 monthly




                               '            ,

            •           I d,.<'..i--..
Vendor ... s19nature.:.,.;:t: 1   ., • : , d
                                   I                I • • •1   r
                                      •~ k:.-. ate ... :':':'./2/. -/
                                       ;/
            Case 4:20-cv-01253-LPR Document 1 Filed 10/20/20 Page 11 of 11




                   Cleaning List for A BF Maintence Shop



1. Clean & Disinfectant all restrooms upstairs & downstairs, dust mop & mop front entranceway
Clean glass doors & offices windows. Mop hallways, clean doorframes, remove cobwebs, dead
bugs, (restock tissue, hand soap, paper towels, bar soap - (when need.)

2. Shop/ Remove inside trash daily replace liner

3. Offices/ sweep & mop floors daily, (with office mop only & clean water) clean glass window.
Pull trash. Mondays & Wednesdays dust & polish all wood furniture, vacuum all upholstered
furniture. Clean blinds, dust doorframes & knobs, clean desk & wall art, windows seals. Remove
cobwebs/ dead bugs,

4. Lobby/ keep time clock area clean, sweep & mop, clean wall, clean and sanitize water
fountains. Vacuum floor mats,     (daily)

5. Break room/ clean all tables to remove marks & stains, clean floors to remove gum, grease, oil
stains, clean inside and outside of microwave oven, clean dust of outside of refrigerator, clean
inside windows, pull & replace liners. Restock table's napkins'.   (Daily)

6. Shower/oathroom/ sweep mop floors, clean shower station walls, keep clean & sanitize. Pull &
replace trosh liner. Restock, wall soap, toilet tissue, hand soap, paper towels, (daily)

7. Two/ Stairs & handrails/ sweep & mop, clean and sanitize handrails, remove cobwebs,

8. During the pollen season/ we will mop the area to keep the building free of green pollen.

                              Communications

9. Monthly I will meet with the shop superintendent to (deceases any concoson) or special
requests and/ or suggestions with regard to cleaning services. Contractor-will agree to promptly
respond to all reasonable requests and suggestions.
